DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR’332 (KR 2014-0073332).
Regarding claims 1-3, KR’332 teaches a pneumatic tire comprising a tread, a pair of sidewalls, and a pair of bead portions.  The claimed limitation of the pair of bead portions “arranged at intervals wider than a regular rim width in a non-rim-assembled state” does not require a tire and rim assembly wherein the claimed pneumatic tire is mounted on a particular rim size.  The tire of KR’332 has the capability to be mounted on a rim having a rim width which satisfies the claimed relationship.  
FIG. 3 teaches each bead portion including a bead base, a bead heel 12, a bead back surface 14 formed with a recess having a depth b.  The bead heel 12 has a radius of curvature R1.  The bead back surface has a radius of curvature R2.  R1 = 7-12 mm, R2 = 15-25 mm, and b = 0.5 mm-1.5 mm (pages 3-4 of the translation). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/17/2022